Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The phrase of “configured to introduce a waste gas”, “configured to capture by-products from the waste gas”, “configured to transfer the waste gas through the vent hole to the first gas flow path toward the gas outlet” and “configured to cause a drop in temperature of the waste gas thereby generating the by-products from the waste gas” is understood as being directed to and further reciting the purpose or intended use of the claimed invention which does not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the claimed invention, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In 
[A]pparatus claims cover what a device is, not what a device does (emphasis in original) Hewlett-Packard v. Bausch & Lomb Inc. 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  
The phrase of “waste gas” and “by-products” is directed to a material or article worked upon, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
In view above, one ordinary skill in the art before the effective filing date would interpret the phrase of “waste gas” as an entrained contaminant fluid (can be solids, liquid, gas or in combination thereof) stream and the term of “by-product” as either “contaminants” or “particles” or separated materials.
Therefore, the at least claim 1 has been interpret as follows:
“A trap comprising: a housing including a gas inlet configured to introduce a gas and a gas outlet; a gas introduction chamber provided in the housing and including the 
Claim 7 recites “a heater-installed duct, connected to a first gas inlet configured to introduce a waste gas, including a heater in a first gas flow path” in lines 2-3.
Examiner has reviewed applicant’s instant specification; however, there is no definition of such terminology as follows: “heater”.  Thus, one ordinary skill in the art before the effective filing date of the invention would look these terms in the dictionary. 
The term “heater” is defined as “one that heats - especially: a device that imparts heat or holds something to be heated.”  See dictionary in https://www.merriam-webster.com/dictionary/heater.
The claim does not require a specific structural element which calls “heater”.
In this view above, the “heated gas” or “heated duct/pipe” could consider as the “heater”, because they can provide heat.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1, 7-8, 16 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeVore (US 20060219544).
As regarding claim 1, DeVore discloses the claimed invention for a trap comprising: a housing including a gas inlet configured to introduce a gas and a gas outlet; a gas introduction chamber provided in the housing and including the gas inlet, wherein the gas introduction chamber is configured to capture particles from the gas; a first gas flow path provided in the housing and configured to communicate with the gas outlet; a partition separating the gas introduction chamber and the first gas flow path; and a vent hole provided in the partition ([0013]), wherein the gas introduction chamber is configured to transfer the gas through the vent hole to the first gas flow path toward the gas outlet (annotated fig. 2).

    PNG
    media_image1.png
    687
    675
    media_image1.png
    Greyscale


As regarding claim 8, DeVore discloses the claimed invention for discharged from a processing apparatus (the processing apparatus is the ‘heater’ in which heats the material prior feed into the ducts 12 or 13); a heater-installed duct connected to the first gas inlet and provided with a heater (heated ducts 12 and 13) installed in a first gas flow path configured to receive the introduced waste gas; a trap configured to capture by-products formed by cooling the waste gas received from the heater-installed duct and including a gas outlet configured to discharge the waste gas from which the by-products have been removed; and a communication member (the ‘arbitrary’ connecting portion between the heater-installed duct to the trap) configured to connect the heater-
As regarding claim 16, DeVore discloses all of limitations as set forth above.  DeVore discloses the claimed invention for wherein the communication member includes a third gas flow path conducting the waste gas discharged from the heater-installed duct to the trap, a fourth gas flow path conducting the waste gas to a discharging side, and a gas flow path selector switch diverting the waste gas to any one of the third gas flow path and the fourth gas flow path (annotated fig. 2).
As regarding claim 19, DeVore discloses all of limitations as set forth above.  DeVore discloses the claimed invention for wherein the gas introduction chamber (annotated fig. 2) is configured to cause a drop in temperature of the waste gas thereby generating the by-products from the waste gas.
As regarding claim 20, DeVore discloses all of limitations as set forth above.  DeVore discloses the claimed invention for wherein the gas introduction chamber includes a gas-expanding section (annotated fig. 2) configured to drop the temperature.
Claims 21-22 are also rejected with similar reasons as stated in claims 19-20 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DeVore (US 20060219544).
As regarding claim 15, DeVore discloses all of limitations as set forth above.  DeVore discloses the claimed invention for wherein the housing includes a gas introduction path leading to the second gas inlet of the gas introduction chamber from outside, and the gas introduction path is formed inside a tubular member (annotate fig. 1).
DeVore does not disclose the tubular member of an adiabatic material.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide the tubular member of an adiabatic material in order to enhance device performance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
As regarding claim 17, DeVore discloses all of limitations as set forth above.  DeVore discloses the claimed invention except for wherein the third gas flow path is formed inside a tubular member of an adiabatic material.  It would have been obvious to adiabatic material in order to enhance device performance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claim 18 contains allowable, see Office Action dated 3/8/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 9/10/21 have been fully considered but they are not persuasive.
Applicant’s remark argues that DeVore fails to disclose or teach “configured to introduce a waste gas” and “configured to capture by-products from the waste gas”.
Examiner respectfully disagrees.

Second, the phrase of “waste gas” and “by-products” is directed to a material or article worked upon, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
In this view, one ordinary skill in the art before the effective filing date would interpret the phrase of “waste gas” as an entrained contaminant fluid (can be solids, liquid, gas or in combination thereof) stream and the term of “by-product” as either “contaminants” or “particles” or separated materials.
Therefore, DeVore clearly discloses or teaches “configured to introduce a waste gas” and “configured to capture by-products from the waste gas”.
Applicant’s remark argues that DeVore fails to disclose or teach a vent hole provided in the partition, wherein the gas introduction chamber is configured to transfer the waste gas through the vent hole to the first gas flow path toward the gas outlet.

Examiner notes that DeVore discloses the same structure as claimed; therefore, it would operate the same.
In this case, DeVore teaches a vent hole provided in the partition (screen 38 has a mesh with large enough pores, vent hole; [0015]), wherein the gas introduction chamber is configured to transfer the waste gas through the vent hole to the first gas flow path toward the gas outlet.
Applicant’s remark argues that DeVore fails to disclose or teach the “heater-installed duct, connected to a first gas inlet configured to introduce a waste gas, including a heater in a first gas flow path configured to receive the introduced waste gas”.
In view of claim interpretation above, DeVore discloses or teaches the “heater-installed duct (hot spheres feeder tube 12 or hot recycled ceramic sphere feeder tube 13), connected to a first gas inlet (12, 13) configured to introduce a waste gas, including a heater (any ‘arbitrary’ portion of the heated feeder tubes would consider as a ‘heater’, since the claim does not require specific structural device that produce heat) in a first gas flow path configured to receive the introduced waste gas”.
Applicant’s remark argues that DeVore fails to disclose or teach a first gas inlet introducing a waste gas discharged from a processing apparatus.
With similar reasons as stated above regarding the phrase of “waste gas” referring to a material or article worked upon, it is noted that neither the manner of 
Therefore, DeVore clearly discloses or teaches a first gas inlet introducing a waste gas discharged from a processing apparatus (where an ‘arbitrary’ upstream device in which the ceramic spheres heat up to desired temperature before flowing to the feeder tube 12).
Applicant’s remark argues that DeVore fails to disclose or teach a gas outlet configured to discharge the waste gas from which the by-products has been removed.
The phrase of “configured to discharge the waste gas from which the by-products has been removed” is understood as being directed to and further reciting the purpose or intended use of the claimed invention which does not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process).
Also, DeVore discloses the same structure as claimed in claim 1; thus, it also operates the same.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DUNG H BUI/           Primary Examiner, Art Unit 1773